                                          Case 3:20-cv-00141-JCS Document 23 Filed 04/21/20 Page 1 of 1




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     DANIEL LUCAS,                                     Case No. 20-cv-00141-JCS
                                                        Plaintiff,
                                   8
                                                                                           ORDER DISCHARGING ORDER TO
                                                 v.                                        SHOW CAUSE
                                   9
                                  10     INTERNATIONAL BUSINESS                            Re: Dkt. No. 21
                                         MACHINES CORPORATION,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On April 20, 2020, the Court ordered Plaintiff Daniel Lucas to show cause why his
                                  14   opposition brief should not be stricken as untimely. See dkt. 21. Lucas has filed a response and
                                  15   declaration by his counsel establishing that the delayed filing was due to counsel’s excusable
                                  16   neglect. See dkt. 22. The order to show cause is therefore DISCHARGED, and Defendant
                                  17   International Business Machines Corporation may file a reply brief no later than April 27, 2020.
                                  18          IT IS SO ORDERED.
                                  19   Dated: April 21, 2020
                                  20                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  21                                                   Chief Magistrate Judge
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
